Citation Nr: 1606362	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from February 1979 to February 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD, has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

This claim was previously before the Board in December 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hypertension is characterized by a history of diastolic pressure predominantly 100 or more requiring continuous use of medication.

2.  There is no acquired psychiatric disability related to service, to include PTSD.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the claim, a letter dated in January 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran had a VA examination in February 2008 for hypertension, and he did not appear for VA examinations in February 2012 and January 2013 without good cause being shown for missing the examinations.  Therefore, the Veteran need not be scheduled for another examination before the claim can be decided on the merits.  See 38 C.F.R. § 3.655(a) (2015).  Regarding the claim for service connection for an acquired psychiatric disorder, an opinion was obtained from a Veterans Health Administration (VHA) specialist in October 2015.  The VHA specialist provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an evaluation in excess of 10 percent for his service-connected hypertension.  Pursuant to DC 7101, a 10 percent evaluation is warranted with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  In addition, 10 percent is the minimum evaluation to be assigned for an individual with a history of diastolic pressure at predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and the maximum schedular rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. §4.104, Diagnostic Code 7101.

The Veteran had a VA examination in February 2008 at which it was noted that he began taking medication for hypertension in 1997.  At the time of the examination the Veteran was taking lisinopril and metoprolol.  Blood pressure readings at the examination were 158/84, 158/86, and 158/84.  VA treatment records to November 2012 show that diastolic blood pressure was as high as 101 and that it was at least 100 on multiple occasions.  Therefore, the Veteran qualifies for an evaluation of 10 percent because there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control.  See 38 C.F.R. §4.104, Diagnostic Code 7101.  The Veteran does not qualify for an evaluation of 20 percent because diastolic pressure had not been predominantly 110 or more or systolic pressure has not been predominantly 200 or more.  See id.  

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to staged or additional staged ratings for his service-connected hypertension, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the Veteran's hypertension.  Moreover, the record does not show marked interference with employment or frequent periods of hospitalization due to hypertension.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for onychomycosis of the right thumb and toe and a left temple scar.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, The Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is employed in food services.  While the record shows that there may be some interference with employment due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service treatment records note that the Veteran was seen in May 1989 for marital problems and in October 1989 for marital problems and stress.  No mental disorder was found.  He was referred to a mental health clinic in January 1996 when his commander was concerned about whether the Veteran posed a threat to the safety of himself or others.  The Veteran was evaluated in February 1996, and a diagnosis was deferred.  In September 1996 therapy was terminated and a notation of no Axis I diagnosis was made.  At a February 1997 evaluation a diagnosis was deferred, and it was noted that there was no mental health diagnosis evident.  The Veteran attended a stress management group in July 1997.

The report from an August 2008 VA neuropsychiatric consultation to evaluate complaints of cognitive impairment and loss of memory noted possible depression symptoms and the Veteran's report of anxiety during his Air Force service.  The Veteran reported depression related to the loss of structure to which he was accustomed to during military service, and it was noted that he had a history of anxiety going back years before being discharged from the Air Force.  

The Veteran wrote in an October 2008 statement that his work in the Air Force security police was dangerous and stressful.  He served in remote surroundings near missile silos, and he was around chemical and radioactive materials.  The Veteran's mother wrote in October 2008 that he was forgetful.  His sister wrote in October 2008 that his mental health had deteriorated over the years and that he needed help with daily and weekly tasks.  This included help going through his mail and being accompanied to doctors' appointments.  

A June 2009 VA mental health treatment record noted diagnoses of anxiety disorder and depressive disorder not otherwise specified.  Depressive disorder was noted in August 2009.  At March 2010 VA treatment the Veteran presented as anxious.  June 2010 VA treatment records state that the Veteran had anxiety on a daily basis.  VA treatment records beginning in August 2010 indicate a diagnosis of bipolar II disorder.	

In October 2015 the VA specialist opined that it was less likely that the Veteran's acquired psychiatric disability, to include bipolar disorder and anxiety disorder, is related to or had its onset in service.  It was noted that the evidence indicates that the Veteran had the full onset of a mental health disorder after 2002, which was well after and was not related to his service in the Air Force.  The specialist wrote that the Veteran's October 2008 statement supported that the Veteran's work in the Air Force could be stressful and that he worked with dangerous chemicals.  However, the statement did not support the diagnosis of a mental disorder.  The service treatment records shows that the Veteran had intermittent symptoms of anxiety and occasional depressed mood related to difficulty adapting to work and relationship stress.  The specialist did not feel that the reported symptoms comprised any mental health disorder that began at that time.  The Veteran had ongoing reviews that were required for him to keep his security clearance, and he consistently passed.  The weight of the evidence was that the symptoms did not meet the criteria for a mental disorder until 2002.  Although there is evidence that he had some symptoms of anxiety and depressed mood in service, the VHA specialist felt that these were passing symptoms in response to work and family stressors.  In reaching this opinion, the specialist reviewed the criteria for depressive episodes, anxiety disorders, and bipolar disorders.
 
The record does not show that the claimant has been diagnosed with PTSD.  Regarding the diagnosed acquired psychiatric disabilities, the Board notes that the Veteran is not competent to report that his acquired psychiatric disabilities are related to service.  Accordingly, his statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  There are no competent opinions of record indicating that there is a connection between an acquired psychiatric disability and the Veteran's active service.  The October 2015 VHA specialist's opinion discussed above can be given probative value because he considered the nature of the individual disabilities and the Veteran's individual history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.

Because the evidence preponderates against the claim of service connection for an acquired psychiatric disability, to include PTSD, the benefit-of-the-doubt doctrine is inapplicable, and the claim musts be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An evaluation of 10 percent for hypertension is granted.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


